Black, C.
Certain claims of the appellees upon a fund held by a receiver appointed by the court below were presented by petitions and were allowed.
The appellants, the receiver and the person at whose suit he was appointed, assign as errors the overruling of demurrers of the receiver to the petitions, for want of sufficient facts, and the overruling of motions for a new trial made by the appellants.
The only objection suggested under the first assignment is the fact that the Christian names pf certain of the claimants were not given in their petitions. As to one of these, the record does not show that any judgment was rendered either for or against him.
In the only other instance contemplated by this objection, the petitioners’ names were stated in their petition as “ L. Mossier and — Mossier, under the firm name of L. I. Mossier & Bro.”
The misnomer was not reached by the demurrer. Peden v. King, 30 Ind. 181; Hahn v. Behrman, 73 Ind. 120; Hopper v. Lucas, 86 Ind. 43; Bliss Code Pl., section 427.
. The grounds assigned for a new trial were that the finding was contrary to law and contrary to the evidence.
Some written evidence introduced is not set out in the bill *459of exceptions. Upon a careful examination of the record we find no available error.
Filed April 17, 1884.
Petition for a rehearing overruled June 25, 1884.
Per Curiam. — It is ordered, upon the foregoing opinion, that the judgment be affirmed, at the costs of the appellants.